Honorable Charles J. Lieck, Jr.   Opinion No. WW-1474
Criminal District Attorney
Bexar County                      Re:   Whether a juvenile court,
Courthouse                              after adjudging a minor
San Antonio 5, Texas                    to be a delinquent child
                                        and placing said child in
                                        temporary custody of his
                                        parents, subject to the
                                        further orders of the court,
                                        has jurisdiction to have
                                        a fur~therhearing after
                                        the minor has attained
                                        the age of 17 years and
                                        commit him to the custody
Dear Mr. Lleck:                         of the Texas Youth Council.
          You have requested an opinion of this office in the
above matter and in your request the following Is stated:
          "On April 24, 1962, Charles J. Lleck, Jr.,
     Criminal District Attorney of Bexar County, Texas,
     filed his petition in 150th District Court of
     Bexar County, Texas, sitting as a Juvenile Court,
     asking that . . .be adjudged a delinquent child.
     The petition alleged that said child was born May
     5, 1945, and that the offense constituting such
     child a delinquent child was the burglary of a
     private house with intent to commit theft, and
     that such offense was of the grade of felony as
     definedby the Penal Code of Texas. Service of
     notice was requested on the parents of said child,
     and a fiat of the District Judge was attached to
     said petition. The date of the offense was alleged
     as April 18, 1962, and the notice of hearing was
     for April 26, 1962.
          "On April 26, 1962, in conformity with said
     fiat of said Judge an order was entered in said
     cause in which it is recited that a hearing was
     had on said date at which time the parents of said
     child, his attorney, and the child in person ap-
     peared in court, and at such hearing the court
Hon. Charles J. Lieck, Jr., page 2 (WW-1474)


    found tha'the child at the time of such hearing
    was 16 years of age; was a delinquent child and
    'it is to the best interest-at
    he be placed, until final disposition of custody
    is made, in temporary custody of . . .I" (Emphasis
    added)
         "The order of the.courtrecited that the
    child Ibe and he is hereby placed, until final
    disposition of custody is made, in the temporary
    custody of . . .in San Antonio, Bexar County,
    Texas,-subject to the further orders of said-
    Court.1 (Emphasis added)
         "On May 7, 1962, as shown by order of court
    signed May 10, 1962, another hearing was had at
    which hearing the child appeared in person with
    his parents, . . .and his attorney, the recita-
    tion being that the court having heard the evidence
    is of the opinion and finds that it is to the
    best interest of said child that he be committed
    to the care, custody and control of the Texas Youth
    Council of Austin, Travis County, Texas; and it
    was ordered that he be committedto such agency
    for an Indeterminate period of time not to exceed
    the time he shall have become twenty-one years of
    age and that he should be conveyed forthwith by
    the Chief Probation Officer of Bexar County to
    the Gatesville State School for Boys.
          II
           . . .II
          The question to be answered is thus: Does an initial
order of commitment to the Texas Youth Council of a minor deter-
mined to be a delinquent child, have to be accomplished berore
said child reaches 17 years of age in case of a male and 16 years
of age in case of a female?
           Article 2338-1, Section 3, Vernon's Civil Statutes,
defines a delinquent child as ". . .any female person over the
age of ten (10) years and under the age of eighteen (18) years
and any male person over the age of ten (10) years and under the
age of seventeen (17) years," and then proceeds to elucidate
the circumstances which bring a person, in the above age groups,
under the provisions of the statute.
Hon. Charles J. Lieck,,Jr., page 3 wq-1474.1
                               ,~


            Article 5143a, Section 2, Vernon's Civil Statutes,
provides:
         "Any male person between the ages of ten (10)
    and seventeen (17) years who shall be lawfully com-
    mitted to the State Juvenile Training School as a
    delinquent child, and not possessing any of the
    disqualifications hereinafter mentioned, shall be
    received as an inmate of said training school."
            Section 12 of Article 5143~ reads as follows:
          "When any child is'adjudged delinquent under
     the provision of Section 13 of Chapter 204 of the
     General Laws of the Re ular Session of the Fort -
     eighth Legislature 19& 3, (Sec. 13, Article 2338 -
     1, of Vernon's 1948 Statutes), and the Court does
     not release suoh child unconditionally, or place
     him on orobation or in a suitable nublic or nri-
     vate institution or agency other than a State
     Training School, the Court ,shal; commit him to
     the Council, but may suspend the execution of
     the order of such commitment."
          Section 12 of Article 5143d reads gubstantially the
same as the above quoted statute.
          From a perusal.of the above statutes, It can be
said with certainty,,that a male 17 years of age or over and
a female 18 years of age or over cannot be committed to the
Juvenile Training Schools of this State, for the firsttime,
at these ages, because they do not come within the age limits
set forth in Article 2338-1, Section 3, sunra. These juris-
dictional limits of age are mandatory and cannot be circumvented
or altered by judicial action.
          Further a reading of the aforementioned   statutes leaves
no doubt that their clear and unambiguous meaning   prohibits initial
or first commitment to the Texas Youth Council of   delinquent
children after attaining the maximum age limit in   each group.
          Therefore, we are of the opinion that the order entered
on April 26, 1962, was not an order of commitment addressed to
the Texas Youth Council and the order of Nay 7, 1962, entered after
the subject child was 17 years of age, was a void and illegal com-
mitment which the authorities of the Juvenile Training Schools must
refuse to obey.
                                                             -    .




Hon. Charles J. Lieck, Jr., Page 4 @W-14'74)


          Please be advised that our opinion pertains only
to initial commitment and in no way affects recommitment after
initial commitment Is lawfully obtained.
          Accept our thanks for the brief submitted in this matter.
                    S UMMA.RY
         A juvenile court after adjudging a minor to
    be delinquentand placing said minor In temporary
    custody of his or her parents, subject to further
    orders of the court, has no jurisdiction to have
    a further hearing after the minor has attained
    the age of 17 years, in case of a male and the
    age of 18 years in case of a female and commit
    the said minor to the custody of the Texas
    Youth Council. An initial commitment order
    entered after a minor reaches the age of 17
    years in case of a male and the age of 18 years
    in case of a female, is void and illegal and
    the authorities of the Juvenile Training Schools
    must refuse to obey the said order.
                             Sincerely,
                             WILL WILSON
                             Attorney General of Texas,



0LB:mkh                        sistant
APPROVED:
OPINION COMMITTEE
J. C. Davis, Chairman
Tom Peterson
Malcolm Quick
Grady Chandler
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore